Case 1:18-cr-00031-IMK-MJA Document 126 Filed 04/16/21 Page 1 of 2 PageID #: 1734



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  UNITED STATES OF AMERICA,

             Plaintiff,

  v.                                 //    MISCELLANEOUS NO. 1:18-MC-53
                                           CRIMINAL ACTION NO. 1:18-CR-31-2
                                              (Judge Keeley)

  REBECCA ANN SHAVER,

             Defendant.

          ORDER ADOPTING DRUG COURT REPORT AND RECOMMENDATION

        By Order dated November 1, 2018, the Court referred the

  defendant’s participation in the Northern District of West Virginia

  Drug Court Program to the Honorable Michael J. Aloi, United States

  Magistrate Judge (Dkt. No. 59 in Case No. 1:18-CR-31 and Dkt. No.

  2 in Case No. 1:18-MC-53). In a report and recommendation (“R&R”)

  entered on March 30, 2021, Magistrate Judge Aloi advised that the

  defendant had successfully completed the District’s Drug Court

  Program (Dkt. No. 125 in Case No. 1:18-CR-31 and Dkt. No. 49 in

  Case No. 1:18-MC-53).

        Having reviewed the record, for good cause, the Court ADOPTS

  the R&R (Dkt. No. 125 in Case No. 1:18-CR-31 and Dkt. No. 49 in

  Case No. 1:18-MC-53), and will schedule a sentencing hearing as

  appropriate.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record, U.S. Probation Officers Jill Henline and
Case 1:18-cr-00031-IMK-MJA Document 126 Filed 04/16/21 Page 2 of 2 PageID #: 1735



  USA V. SHAVER                                                1:18-CR-31-02
                                                                  1:18-MC-53

           ORDER ADOPTING DRUG COURT REPORT AND RECOMMENDATION

  Carrie   Grilli,   the   Honorable   Michael    J.   Aloi,   United   States

  Magistrate Judge, and all appropriate agencies.

  DATED: April 16, 2021.


                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       2
